DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Allison Tulino on September 7th, 2022.

The application has been amended as follows: 
In the claims: 

Claim 1 has been substituted with the following:

1.	(currently amended) A lighting unit for a motor vehicle, the lighting unit comprising: 
 	a reflector;
 	a circuit board with at least one light source; and 
 	a heat sink, 
 	wherein the circuit board is arranged on the reflector, in an assembled state of the lighting unit, such that the at least one light source is associated with a reflecting surface of the reflector for directed emission of light emitted by the at least one light source, 
 	wherein the circuit board is cooled in a region of the at least one light source via the heat sink in the assembled state of the lighting unit, 
 	wherein the circuit board is arranged between the reflector and the heat sink in the assembled state of the lighting unit and is positioned relative to the reflector and the heat sink in a predefined spatial position via the reflector and the heat sink, 
wherein the reflector and the circuit board have at least one pair of mutually corresponding positioners,
wherein a first pair of the at least one pair of mutually corresponding positioners of the reflector and the circuit board include a positioning dome that is inserted into a positioning recess, the reflector having the positioning dome and the circuit board having the positioning recess, and
wherein a second pair of the at least one pair of mutually corresponding positioners of the reflector and the circuit board include a positioning pin that is inserted into a positioning opening, the reflector having the positioning pin and the circuit board having the positioning opening.

Claim 7 has been substituted with the following:

7.	(currently amended) A lighting unit for a motor vehicle, the lighting unit comprising: 
 	a reflector;
 	a circuit board with at least one light source; and 
 	a heat sink, 
 	wherein the circuit board is arranged on the reflector, in an assembled state of the lighting unit, such that the at least one light source is associated with a reflecting surface of the reflector for directed emission of light emitted by the at least one light source, 
 	wherein the circuit board is cooled in a region of the at least one light source via the heat sink in the assembled state of the lighting unit, 
 	wherein the circuit board is arranged between the reflector and the heat sink in the assembled state of the lighting unit and is positioned relative to the reflector and the heat sink in a predefined spatial position via the reflector and the heat sink, 
wherein the reflector and the circuit board have at least one pair of mutually corresponding positioners,
wherein the heat sink and the reflector  have mutually corresponding fasteners for spatial positioning of the circuit board in the assembled state of the lighting unit,
wherein the heat sink and the reflector are adapted to be joined to one another in the assembled state of the lighting unit by at least one pair of mutually corresponding latches, and
wherein the circuit board, or the circuit board and the heat sink has / have an opening corresponding to the at least one pair of mutually corresponding latches.

Claim 14 has been substituted with the following:

14.	(currently amended)  A lighting unit for a motor vehicle, the lighting unit comprising: 
 	a reflector;
 	a circuit board with at least one light source; and 
 	a heat sink, 
 	wherein the circuit board is arranged on the reflector, in an assembled state of the lighting unit, such that the at least one light source is associated with a reflecting surface of the reflector for directed emission of light emitted by the at least one light source, 
 	wherein the circuit board is cooled in a region of the at least one light source via the heat sink in the assembled state of the lighting unit, 
 	wherein the circuit board is arranged between the reflector and the heat sink in the assembled state of the lighting unit and is positioned relative to the reflector and the heat sink in a predefined spatial position via the reflector and the heat sink, 
wherein the reflector and the circuit board have at least one pair of mutually corresponding positioners,
wherein a first pair of the at least one pair of mutually corresponding positioners of the reflector and the circuit board include a positioning dome that is inserted into a positioning recess, the reflector having the positioning dome and the circuit board having the positioning recess, and
wherein a second positioning recess is provided, the heat sink having the second positioning recess, and wherein the positioning dome of the reflector is inserted into both the positioning recess of the circuit board and the second positioning recess of the heat sink.  

Cancel claim 12;

Cancel claim 13;


Allowable Subject Matter
Claims 1-11 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while lighting units, for a motor vehicles, having a reflector, a circuit board with at least one light source, and a heat sink, wherein the circuit board is arranged on the reflector, in an assembled state of the lighting unit, such that the at least one light source is associated with a reflecting surface of the reflector for directed emission of light emitted by the at least one light source, wherein the circuit board is cooled in a region of the at least one light source via the heat sink in the assembled state of the lighting unit, wherein the circuit board is arranged between the reflector and the heat sink in the assembled state of the lighting unit and is positioned relative to the reflector and the heat sink in a predefined spatial position via the reflector and the heat sink, wherein the reflector and the circuit board have at least one pair of mutually corresponding positioners, wherein a first pair of the at least one pair of mutually corresponding positioners of the reflector and the circuit board include a positioning dome that is inserted into a positioning recess, the reflector having the positioning dome and the circuit board having the positioning recess, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The lighting unit, as disclosed in claim 1 above, wherein a second pair of the at least one pair of mutually corresponding positioners of the reflector and the circuit board include a positioning pin that is inserted into a positioning opening, the reflector having the positioning pin and the circuit board having the positioning opening.

Claims 2-6, 8-11 and 15 are allowed for being dependent on the allowed claim 1. 

With regard to claim 7, while lighting units, for a motor vehicle, including a reflector, a circuit board with at least one light source; and a heat sink, wherein the circuit board is arranged on the reflector, in an assembled state of the lighting unit, such that the at least one light source is associated with a reflecting surface of the reflector for directed emission of light emitted by the at least one light source, wherein the circuit board is cooled in a region of the at least one light source via the heat sink in the assembled state of the lighting unit, wherein the circuit board is arranged between the reflector and the heat sink in the assembled state of the lighting unit and is positioned relative to the reflector and the heat sink in a predefined spatial position via the reflector and the heat sink, wherein the reflector and the circuit board have at least one pair of mutually corresponding positioners, wherein the heat sink and the reflector  have mutually corresponding fasteners for spatial positioning of the circuit board in the assembled state of the lighting unit, wherein the heat sink and the reflector are adapted to be joined to one another in the assembled state of the lighting unit by at least one pair of mutually corresponding latches, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The lighting unit, as disclosed in claim 7 above, wherein the circuit board, or the circuit board and the heat sink has / have an opening corresponding to the at least one pair of mutually corresponding latches.

With regard to claim 14, while lighting units, for a motor vehicle, having a reflector, a circuit board with at least one light source; and a heat sink, wherein the circuit board is arranged on the reflector, in an assembled state of the lighting unit, such that the at least one light source is associated with a reflecting surface of the reflector for directed emission of light emitted by the at least one light source, wherein the circuit board is cooled in a region of the at least one light source via the heat sink in the assembled state of the lighting unit, wherein the circuit board is arranged between the reflector and the heat sink in the assembled state of the lighting unit and is positioned relative to the reflector and the heat sink in a predefined spatial position via the reflector and the heat sink, wherein the reflector and the circuit board have at least one pair of mutually corresponding positioners, wherein a first pair of the at least one pair of mutually corresponding positioners of the reflector and the circuit board include a positioning dome that is inserted into a positioning recess, the reflector having the positioning dome and the circuit board having the positioning recess, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The lighting unit, as disclosed in claim 14 above, wherein a second positioning recess is provided, the heat sink having the second positioning recess, and wherein the positioning dome of the reflector is inserted into both the positioning recess of the circuit board and the second positioning recess of the heat sink.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875